

116 HR 1543 IH: American Workers for Security Act of 2019
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1543IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Stauber (for himself, Mr. Gibbs, Mr. Crawford, Mr. Peterson, Mr. Guest, Mr. Gonzalez of Ohio, Mr. Duffy, Mr. Fortenberry, and Mr. Bost) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the procurement of iron and steel products from American sources, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the American Workers for Security Act of 2019. 2.Requirement to buy steel from American sources (a)In generalNo funds appropriated or otherwise available may be used by a head of an entity of the Federal Government for the procurement of a steel or iron product for the purpose of building a physical barrier along the land border with Mexico if the steel or iron product is not produced in the United States unless the head of the entity concerned determines that—
 (1)the procurement of such a steel or iron product produced in the United States— (A)is inconsistent with a public interest or defense interest; or
 (B)would increase the cost of building a physical barrier along the land border with Mexico by more than 25 percent; or
 (2)no such steel or iron product produced in the United States is available. (b)Produced in the United StatesFor the purposes of subsection (a), a steel or iron product shall be considered produced in the United States if the manufacturing of that product, from the initial melting stage through the application of coatings, occurred wholly in the United States.
			